     2:19-cv-00135-DCN         Date Filed 04/16/19      Entry Number 13        Page 1 of 16




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   CHARLSTON DIVISION

BELICIA SMITH, individually and on behalf of all              Civil Action No: 2:19-CV-00135-
others similarly situated;                                    DCN
                                       Plaintiff,




        -v.-
DYNAMIC RECOVERY SOLUTIONS, LLC,
LVNV FUNDING, LLC and
John Does 1-25


                                      Defendant(s).

                      PLAINTIFF’S MEMORANDUM OF LAW
               IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiff, Belicia Smith, (hereinafter, “Plaintiff” or “Ms. Smith”), respectfully submits this

Memorandum of Law in opposition to the motion to dismiss (“Motion”) Plaintiff’s Complaint

filed by Defendants, Dynamic Recovery Solutions, LLC (“DRS”) and LVNV Funding, LLC

(“LVNV”) (collectively, “Defendants”).

                                PRELIMINARY STATEMENT

       By way of motion, Defendants seek to dismiss Ms. Smith’s Complaint alleging that Ms.

Smith has failed to state a claim upon which relief can be granted. For the reasons set forth below,

there is no basis for the motion and Defendants’ Motion to Dismiss should be denied in its entirety.

                                    STATEMENT OF FACTS



                                                                                                   !1
     2:19-cv-00135-DCN          Date Filed 04/16/19       Entry Number 13        Page 2 of 16




       On January 15, 2019, Ms. Smith filed a class action complaint (the “Complaint”) (Doc. 1)

against Defendants, setting forth two counts of deceptive, misleading and unfair debt collection

practices in violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (the

“FDCPA”). Defendants’ violations stem from a collection letter dated January 16, 2018, sent to

Ms. Smith (the “Letter”).

       Defendants’ Letter is deceptive and misleading under the FDCPA, specifically under

§§1692e and 1692f, as it (1) contains false language that implies Defendant LVNV is choosing not

to sue Ms. Smith on the alleged debt when, in fact, Defendants’ claim is time-barred, which is

confusing and misleading to the consumer; and (2) includes a false and deceptive offer to settle the

account by making four equal payments, which, if accepted and made by Ms. Smith, would

exceed the total amount of the offer set forth in the Letter.

       On March 19, 2019, Defendants filed their Motion to Dismiss Ms. Smith’s Complaint

(Doc. 9) claiming that the neither the disclaimer language, nor the settlement offer in question,

violate the FDCPA.

                                        LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a complaint. Randall

v. United States, 30 F.3d 518, 522 (4th Cir. 1994). “To survive a motion to dismiss a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 663, 678, 129 S. Ct. 1937, 173 L.Ed. 2d 858 (2009)

(quoting Bell Atl. V. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.Ed. 2d 929 (2007). In

making this determination, the district court must assume that all well pled facts are true and draw

all reasonable inferences in favor of the plaintiff. Nemet Chevrolet, Ltd. V. Consumeraffairs.com,
     2:19-cv-00135-DCN         Date Filed 04/16/19       Entry Number 13        Page 3 of 16




Inc., 591 F.3d 250, 253 (4th Cir. 2009). The purpose of Rule 12(b)(6) is “to test the sufficiency of a

complaint and not to resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). “In

making this assessment, a court must ‘draw on its judicial experience and common sense” to

determine whether the pleader has stated a plausible claim for relief.” Crowley v. JP Morgan

Chase Bank, N.A., 2015 U.S. Dist. LEXIS 151381 (D.C.Md. Nov. 9, 2015) (citing Iqbal, 556 U.S.

at 679).

       The question of whether the debt-collection language in a dunning letter has violated the

FDCPA is addressed from the standpoint of the least sophisticated consumer and is often a

question of fact. Alston v. Midland Credit Mgmt, No. 8:18-cv-00014-AMQ, 2018 U.S. Dist.

LEXIS 110645, at *9, 2018 WL 3309725 (D. S.C. July 3, 2018). Accordingly, it should not be

decided on a motion to dismiss. Id. Mrs. Smith’s Complaint avers the required elements for

violations of the FDCPA, thus, Defendant’s Motion to Dismiss must be denied.


                                      LEGAL ARGUMENT

       In order to prevail on an FDCPA claim, a plaintiff must plead and prove three elements.

First, the plaintiff must have been the object of a collection activity arising from a consumer debt.

In re Creditrust Corp., 283 B.R. 826, 830 (Bankr. D. Md. 2002). Second, the defendant must be a

debt collector as defined by the FDCPA. Id. Third, the defendant must have engaged in an act or

omission prohibited by the FDCPA. Id. Ms. Smith has plead the required elements as to both

counts, and the Motion should be denied.


       A. DEFENDANTS’ LETTER FALSELY AND MISLEADING ADVISES THE
          CONSUMER THAT DEFENDANT “LVNV WILL NOT SUE” THE
     2:19-cv-00135-DCN          Date Filed 04/16/19        Entry Number 13       Page 4 of 16




           CONSUMER IN VIOLATION OF SECTION 1692e

               1.      The Statute of Limitations Disclosure Language Violates the FDCPA

       The Fourth Circuit applies the “least sophisticated consumer standard” in evaluating

FDCPA claims. United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131, 138 (4th Cir. 1996); Lembech,

528 F. App’x 302 (citing Nat’l Fin. Servs.) “While protecting naïve customers, the “least-

sophisticated-consumer” standard “prevents liability for bizarre or idiosyncratic interpretations of

collection notices by preserving a reasonableness and presuming a basic level of understanding

and willingness to read with care.” Nat’l Fin. Servs., 98 F.3d at 136. Moreover, “[a]lthough naïve,

the least sophisticated debtor is not ‘tied to the very last rung of the intelligence or sophistication

ladder.’” Johnson v. BAC Home Loans Servicing, 867 F. Supp. 2d 766, 776 (E.D.N.C. 2011)

(quoting Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009)).

       It cannot be assumed that consumers understand the statute of limitations. Most consumers

simply “do not understand their legal rights with respect to time-barred debts.” McMahon v. LVNV

Funding, LLC, 744 F.3d 1010, 1020 (7th Cir. 2014) (citing FED. TRADE COMM'N, REPAIRING               A


B ROKEN S YSTEM : P ROTECTING C ONSUMERS              IN     D EBT C OLLECTION L ITIGATION        AND


ARBITRATION 26-27 (2010)). As a result, the FDCPA is meant to protect consumers even if the

debt collection letter does not expressly threaten litigation. McMahon, 744 F.3d at 1020; Alston,

2018 U.S. Dist. LEXIS 110645 at *8. Thus, a debt collection letter which misleads an

unsophisticated consumer into believing that a time-barred debt is legally enforceable could be

construed as unfair or deceptive under the Act. Id. at *8.

       Defendant’s Letter to Ms. Smith states: “The law limits how long you can be sued on a

debt. Because of the age of your debt, LVNV Funding, LLC will not sue you for it.” The first
        2:19-cv-00135-DCN        Date Filed 04/16/19    Entry Number 13        Page 5 of 16




sentence is nothing more than a general statement about the law. It merely tells Ms. Smith that

there is a legal time limit. It does not indicate whether this particular debt has reached that legal

time limit; nor does it tell Ms. Smith what the length of time is for this particular debt. It is a

statement about the law, which requires Ms. Smith to infer how—if at all—it is relevant to her

debt.

         The first sentence of the disclaimer uses the word “can” to tell Ms. Smith how long she

can be sued on a debt. The definition of the word “can” means “be able to” or ‘be permitted to.”

Can, Merriam-Webster Dictionary. (online ed. 2019). Thus, logic dictates that once that time limit

is reached, a consumer “cannot” be sued on that debt. In other words, the debt collector is no

longer able to, or permitted to, sue on it.

         Despite this language, Defendants’ Letter to Ms. Smith states that Defendant LVNV “will

not” sue on her debt. As used in this context, “will” means “to choose.” Will, Merriam-Webster

Dictionary. (online ed. 2019). This clearly influences Ms. Smith, and other unsophisticated

consumers, to believe that LVNV has chosen not to sue on this debt; not that it “cannot” sue on

the debt. Additionally, Ms. Smith’s Letter is silent as to the fact that neither Defendant Dynamic,

nor any subsequent creditor or debt collector, can file a lawsuit. Thus, Ms. Smith was left

completely unadvised as to whether Defendant Dynamic (who sent her the Letter) or a future

owner of the debt could sue her.

         Simply stating that Defendants will not sue because of the “age of the debt” is unclear. As

explained by the Seventh Circuit in Pantoja v. Portfolio Recovery Assocs., LLC, language like this

could easily leave a consumer unsure about why the debt collector has chosen not to sue on the

debt. 852 F.3d 679 (7th Circuit 2018). The “age of the debt” could simply mean that it is no longer
     2:19-cv-00135-DCN           Date Filed 04/16/19    Entry Number 13       Page 6 of 16




cost effective for Defendants to collect the debt from Ms. Smith; not necessarily that the debt has

been time-barred. “The reader is left to wonder whether [the debt collector] has chosen to go easy

on this old debt out of the goodness of its heart, or perhaps because it might be difficult to prove

the debt, or perhaps for some other reason.” Pantoja, 852 F.3d at 686. Thus, Defendants’ vague

statement that they are not suing because of the “age of the debt” is open to interpretation.

Defendants fail to clearly communicate where this particular debt falls on the time scale; nor does

it indicate that this particular debt is time-barred.

         The final line of the disclaimer states: “If you make a partial payment on this account it

may restart the statute of limitations on this account.” (emphasis added). The definition of the

word “may” means “have permission to” or is “used to indicate possibility or probability.” May,

Merriam-Webster Dictionary. (online ed. 2019). This line in Ms. Smith’s letter is false. If Ms.

Smith were to make a payment on this account it would restart the statute of limitations. By using

the word “may” the consumer does not know what circumstances would cause the statute of

limitations to restart. A consumer would not know if all partial payments would restart the clock,

or if partial payments, as proposed by defendants in the Letter have the effect of restarting the

clock.

         The ultimate issue here rests on whether Defendants’ Letter would cause the least

sophisticated consumer confusion as to her legal rights. There is no doubt that it would. On its

face, Defendants’ Letter is deceptive and sends mixed messages to Ms. Smith. Nevertheless,

Defendants argue the language used that is unequivocal and unambiguous. They explain that they

could choose to sue on a time-barred debt, even if doing so had negative consequences or

prevented them from recovering. According to Defendants, it would be inaccurate to state that they
     2:19-cv-00135-DCN            Date Filed 04/16/19    Entry Number 13         Page 7 of 16




“cannot” sue, even though the general statement about the law uses the word “can;” not “will.” As

set forth more fully below, Defendants’ argument again fails and its Motion must be denied.

                2.     Defendants Cannot Sue on a Time-Barred Debt

        Defendants contend that they could choose to sue on a time-barred debt, even if doing so

had negative consequences or prevented them from recovering. In other words, Defendants are

acknowiging that suing on a time-barred debt would subject them, not only to liability under the

FDCPA in violation of sections 1692e and 1692f, but would also constitute the filing of an action

in bad faith.

        “Federal circuit and district courts have uniformly held that a debt collector's threatening to

sue on a time-barred debt and/or filing a time-barred suit in state court to recover that debt

violates §§ 1692eand 1692f.” Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1259-1260 (7th

Cir. 2014). The Crawford court reasoned that filing on a time-barred debt is “unfair” for several

reasons. Id. First, “few unsophisticated consumers would be aware that a statute of limitations

could be used to defend against lawsuits based on stale debts[.]” Id. at 1260 ((citing Phillips v.

Asset Acceptance, LLC, 736 F.3d 1076, 1079 (7th Cir. 2013) (quotation marks omitted)). Even if

they were aware that the statute of limitations applied, its also unlikely that consumers would

know to raise the issue as an affirmative defense. Second, the consumer’s memory is likely faded

due to the passage of time. Time has the effect of “dull[ing] the consumer’s memory of the

circumstances and validity of the debt.” Id. This would make it difficult for consumers to recall

specifics about a debt in order to properly defend themselves. Third, it becomes more likely that a

consumer “no longer [has] personal records about the debt.” Id. A consumer may “unwittingly

acquiesce to such lawsuit.” Id.
     2:19-cv-00135-DCN          Date Filed 04/16/19      Entry Number 13         Page 8 of 16




       Furthermore, the Crawford court found that allowing lawsuits on a time-barred debt would

contravene the purpose behind the statute of limitations. Id. The statute of limitations is in place to

“‘protect defendants and the courts from having to deal with cases in which the search for truth

may be seriously impaired by the loss of evidence, whether by death or disappearance of

witnesses, fading memories, disappearance of documents, or otherwise.’” Id. (quotingUnited

States v. Kubrick, 444 U.S. 111, 117 (1979). There would be no purpose to a statute of limitations

if it were disregarded. Even though Defendants could technically sue on a time-barred debt, doing

so would be unfair, unconscionable, deceptive, and misleading. Thus, a violation of FDCPA.

               3.      Defendants’ Case Law is Not Dispositive on This Issue

       Defendants rely heavily on an opinion by the North Carolina Court of Appeals, but their

reliance is misplaced. In Unifund, the court addressed if the statute of limitations can be raised by

the trial court on its own initiative, or if it must be brought as an affirmative defense. Unifund

CCR, LLC v. Francois, 817 S.E.2d 915 (N.C. Ct. App. July 17, 2018). In holding that the trial

court could not, sua sponte, dismiss the complaint for the enforcement of a time-barred debt, the

court pointed out that North Carolina has an “enforcement mechanism” in place which authorizes

“the debtor and Attorney General to bring civil claims against violators to recover actual and

statutory damages.” Id. at 916. Moreover, the North Carolina court did not address the language

of a dunning letter; nor did it apply the least sophisticated consumer standard, both of which are at

issue here.

       Defendants also rely on Valle v. First National Collection Bureau, Inc. 252 F.Supp.3d 1332

(S.D. Fla. 2017), and the consent decrees issued by the Federal Trade Commission (the “FTC”)

and the Consumer Financial Protection Bureau (“CFPB”). Although they may have persuasive
     2:19-cv-00135-DCN          Date Filed 04/16/19       Entry Number 13         Page 9 of 16




value, they are not binding on this Court. Moreover, the language from Valle, although similar,

was different than the language at issue here.

       At issue here is whether this language is clear and unambiguous to the least sophisticated

consumer. Defendants argue that using different language would be confusing to the consumer.

They speculate that if this Letter had used the language “cannot” and the consumer were sued, the

least sophisticated consumer might believe that the lawsuit required no action. Perhaps then,

Defendants should make the language in the Letter clearer to the consumer. As it stands, the Letter

states that there is a limit on how long a consumer “can” be sued on a debt. If the consumer were

sued, she may not realize that the debt was time-barred since the lawsuit was actually commenced.

As a result, the consumer may not raise the statute of limitations as an affirmative defense—even

assuming that a the least sophisticated consumer knew that it could be raised in response to a

lawsuit on the debt.

       Neither the Supreme Court, nor the Fourth Circuit Court of Appeals, have addressed this

particular language. However, at least one South Carolina District Court has discussed this issue

when ruling on a similar Motion to Dismiss in Alston v. Midland Credit Mgmt., 2018 U.S. Dist.

LEXIS 110645. Like Ms. Smith’s Letter, the letter in Alston also stated that “The law limits how

long you can be sued on a debt. Because of the age of your debt, we will not sue you for it. . . .”

Id. at *2. The district court observed that “[i]n a more recent line of cases, four Circuit Courts of

Appeal have found that a collection letter may violate the Act even where it does not expressly

threaten litigation.” Id. at *8. If there are allegations in the complaint, which, if taken as true could

support a claim the motion to dismiss must be denied. Id. As such, the district court denied the

motion to dismiss, noting that such as letter could be a violation of the FDCPA. Similiarly, Ms.
    2:19-cv-00135-DCN            Date Filed 04/16/19   Entry Number 13        Page 10 of 16




Smith’s Complaint has sufficient allegations of violations of the FDCPA, and the court should

deny the pending motion to dismiss.

       B. DEFENDANTS DECEPTIVELY AND UNFAIRLY MISREPRESENT THE
          OFFERED SETTLEMENT AMOUNT IN VIOLATION OF SECTIONS 1692e
          AND 1692f


               1.      Defendants’ False Settlement Amounts Offered to the Consumer
                       Violate the FDCPA

       As stated, supra, Defendants’ violations stem from a January 16, 2018 collection letter sent

by Defendant Dynamic to Ms. Smith on behalf of Defendant LVNV. Defendants’ Letter offered

Ms. Smith several settlement options. The specific portion of the Letter that violates the FDCPA

lies in Option 3 which states:

       You may resolve your account for $480.34 in 4 payments starting on March 2,
       2018. To comply with this offer, payments should be no more than 30 days apart.
       We are not obligated to renew this offer. Upon receipt and clearance of these four
       payments of $120.09, this account will be considered satisfied and closed, and a
       satisfaction letter will be issued;

This offer constitutes, without question, an unfair, false and misleading statement to the consumer.

Specifically, it appears to offer Ms. Smith the option to settle her alleged debt of $960.68 for the

reduced total amount of $480.34. In reality, Defendants are actually charging Ms. Smith $480.36

to settle the debt, as the required four payments of $120.09 each total more than Defendants’ offer

states. This is a deliberate attempt by Defendants to deceptively entice Ms. Smith to accept what

appears to be one specific settlement amount when, in truth, she would be paying more than the

amount Defendants’ purportedly proposed in their Letter.

       Defendants respond that the $.02 difference between the settlement offer and the amount

which would actually be paid by Ms. Smith is (1) the result of a rounding error contained in
    2:19-cv-00135-DCN          Date Filed 04/16/19      Entry Number 13       Page 11 of 16




Defendants’ collection software and (2) a de minimus discrepancy in payment amounts and,

therefore, does not violate the FDCPA. Defendants are mistaken.

       Debts that are misstated by relatively small amounts have been found to violate §1692e of

the FDCPA. At least one court in this Circuit has found this to be true. In Sunga v. Rees Broome,

P.C., 2010 U.S. Dist. LEXIS 81970 (E.D.Va Aug 12, 2010), the court upheld the plaintiff’s §1692e

claim, denying the debt collector’s motion to dismiss, where the debt collector improperly added

an interest payment of $2.57, rather than the correct amount of $1.16, finding plaintiff’s

allegations “sufficient to support a claim that Defendant falsely misrepresented the amount

Plaintiff owed.” Id. at *11.

       In Gorman v. Messerli & Kramer, P.A., 2016 U.S. Dist. LEXIS 23474 (D. Minn. Feb. 25,

2016), the court upheld the plaintiff’s claims for alleged violations of §§ 1692e and 1692f where

the debt collector added an impermissible $35.00 fee to plaintiff’s amount owed. Further, in

addressing the issue of materiality, the Gorman court stated “a debt collector’s false statements in

a dunning letter asserting that a debtor owes an amount the debt collector is unauthorized to collect

should almost always be considered material because of the FDCPA’s stated aim to halt ‘the

abusive, deceptive and unfair debt collection practices by many debt collectors.’” Id. at *14

(quoting 15 U.S.C. §1692(a).) The FDCPA is a strict liability statute which “imposes liability

without proof of an intentional violation.” See Reich v. Van Ru Credit Corp., 191 F.Supp. 3d 668,

672 (E.D.Tx., June 8, 2016) (quoting Glover v. F.D.I.C., 698 F.3d 139, 149 (3d Cir. 2012).

               2.      Defendants’ Case Law is Not Dispositive on the Issue
    2:19-cv-00135-DCN          Date Filed 04/16/19      Entry Number 13        Page 12 of 16




       In support of their motion to dismiss, Defendants cite to three cases which are either

distinguishable from the facts of Ms. Smith and/or not precedential in the District of South

Carolina.

       First, Defendants rely on the rulings in Matuszczak v. Miramed Revenue Group, LLC, 2017

WL 5467117 (N.D.Ind. Nov. 13, 2017) and Akoundi v. FMS, Inc., 2014 WL 3632008 (S.D.N.Y

Jul. 22, 2014). Neither decision is binding on this court. Moreover, substantively, the facts of these

cases are distinguishable from those of Ms. Smith’s and, while the distinction is subtle, it is

significant. The plaintiffs in both Matuszczak and Akoundi, received settlement offers from the

defendant debt collectors. In Matuszczak, a representative for the debt collector offered the

plaintiff the following settlement option: plaintiff could settle the debt at a 20% discount for the

specific amount of $2,796.00. The plaintiff alleged this was a violation of the FDCPA because

20% of the full amount of the debt actually amounted to $2,795.55. The facts in Akoundi are

parallel to those in Matuszczak. In Akoundi, the plaintiff was offered the following settlement

option: plaintiff could settle the debt for 25% of the balance for the specific amount of $1,711.57.

Again, the plaintiff here alleged violations of the FDCPA because 25% of the full balance of the

debt amounted to $1,711.56. Both of these cases were dismissed by the courts, finding these

plaintiffs had failed to state a viable claim under the FDCPA.

       The subtle difference between the settlement offers made in the Matuszczak and Akoundi

cases and Ms. Smith’s case is significant. In Matuszczak and Akoundi, both defendant debt

collectors offered to settle the plaintiffs’ debts for a percentage of the full amount allegedly owed.

In both cases the debt collectors stated the relevant percentage, calculated same, and proposed an

exact amount which the plaintiffs could pay to satisfy the debt. The proposed settlement amount
    2:19-cv-00135-DCN         Date Filed 04/16/19      Entry Number 13        Page 13 of 16




stated by the debt collector was a fixed numerical amount presented to each plaintiff. First, it is

plausible that a debt collector’s computer software may use rounding when calculating a

percentage of an amount owed. However, after calculating that percentage amount, the defendant

debt collectors in both cases offered the consumer a fixed amount required to satisfy the debt –

and these fixed amounts were the true and accurate amounts the plaintiffs could pay to resolve

their balances.

       This was not so in the offer contained in Ms. Smith’s Letter. Here, the Defendants did

initially offer her a set amount they allegedly required to satisfy the debt at a reduced settlement

rate. But, the amount they told Ms. Smith she would be paying in acceptance of that settlement

offer was false. Defendants here intentionally attempted to entice Ms. Smith to accept what she

thought was one amount, while actually offering a payment plan which amounted to a greater

amount.

       Furthermore, a rounding defense is not valid here. For example, Defendants could have

easily determined the total settlement amount they wished to offer Ms. Smith. Then, when

dividing it into the four required payments, they simply could have stated: the first three payments

should each be for the amount of $120.09 and the final, fourth payment should be for the amount

of $120.07. Not only did Defendants not choose this proper and accurate procedure in calculating

their settlement offers, they intentionally and deceptively proposed one amount but then, without

disclosure to the consumer, attempted to charge her more. It is this intentionally misleading

behavior which differentiates the facts in Ms. Smith’s case to those referenced by Defendants. The

prevention of the use of unfair, deceptive and misleading collections tactics by debt collectors is
    2:19-cv-00135-DCN         Date Filed 04/16/19       Entry Number 13       Page 14 of 16




the reason the FDCPA was enacted. Defendants’ actions constitute this type of unacceptable

behavior and, for that reason, their motion to dismiss must be denied.

       Finally, Ms. Smith cannot simply ignore the case of Brown v. Alltran Financial, LP, 2018

WL 5923772 (W.D.Wis. Nov. 13, 2018). Brown closely parallels the facts of the present matter

where the court ultimately dismissed the plaintiff’s complaint, finding that an offer differing “by a

single cent would [not] be material in making a decision to repay or not repay a debt.” Id. at *2.

Simply put, Brown is not controlling law in this district. Just as Defendants have found one case

which supports their motion for dismissal, so too has Ms. Smith offered compelling case law

supporting the true fact that Defendants’ Letter did, in fact, violate the FDCPA. Ms. Smith

respectfully urges this Court to adopt her position that Defendants’ deliberate and misleading debt

collection tactics here are hardly de minimus or immaterial. Defendants have violated §§1692e and

1692f of the FDCPA and the motion must be denied.

                                             CONCLUSION

       Ms. Smith has demonstrated that there is a viable cause of action against Defendants for

violations of the FDCPA. The language used in Ms. Smith’s collection letter is misleading because

it implies that Defendants have chosen not to sue, when in fact they are time-barred from suing.

Such language leads an unsophisticated consumer, like Ms. Smith, to infer that Defendants could

sue to collect the debt if they so choose. Defendants are arguing that they can, in fact, sue but it

would be up to Ms. Smith to plead an affirmative defense of the statute of limitations. As a result,

Defedants are engaging in materially deceptive practices. Ms. Smith was placed at an imminent

risk of falling victim to Defendants’ deliberate and deceptive attempt to charge her more than she

believed she was paying to settle her account. Additionally, Ms. Smith incurred an informational
    2:19-cv-00135-DCN          Date Filed 04/16/19   Entry Number 13      Page 15 of 16




injury as Defendants’ Letter falsely alleged she would be paying one specific amount, when in

fact, she would be paying more than what was represented in the Letter. As such, Ms. Smith has

more than met her burden of averring Defendants’ violation of both §§ 1692e and 1692f of the

FDCPA.

       For the aforementioned reasons, Ms. Smith respectfully requests that this Court deny

Defendants’ Motion to Dismiss in its entirety.


       Dated: April 16, 2019                             Respectfully Submitted,

                                                         NORSWORTHY LAW, LTD. CO.
                                                         UPSTATE RIGHTS, LLC

                                                         s/ Ken Norsworthy
                                                         Ken Norsworthy, Esq.
                                                         505 Pettigru Street
                                                         Greenville, SC 29601
                                                         Ph: 864-804-0581
                                                         norsworthylaw@gmail.com
                                                         Counsel for Plaintiff Belicia Smith
    2:19-cv-00135-DCN        Date Filed 04/16/19      Entry Number 13       Page 16 of 16




                                    Certification of Service

     I, hereby certify that a copy of the foregoing and any attachments hereto were filed via
CM/ECF and, thereupon, served on all counsel of record on April 16, 2019.




                                                           s/ Ken Norsworthy

                                                           Ken Norsworthy, Esq.




                                                                                                !1
